Case 6:21-cv-01834-RRS-PJH Document 15 Filed 09/07/21 Page 1 of 1 PageID #: 217




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

 DEVIN M. HARMON                          DOCKET NO. 6:21-cv-1834

 VERSUS                                   JUDGE ROBERT R. SUMMERHAYS

 SHERIFF SMITH                            MAGISTRATE JUDGE HANNA


                                    JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein, determining that the findings are correct under the

 applicable law, and noting the absence of objections to the Report and

 Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the Emergency

 Motion to Vacate Extradition Proceedings be DENIED.

       THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on

 this 7th day of September, 2021.



                                         __________________________________
                                                 ROBERT R. SUMMERHAYS
                                          UNITED STATES DISTRICT JUDGE
